department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep number release date uil t ep ra uk legend taxpayer a ira x amount d amount e company b company c individual f individual n account g company p dear company r this is in response to a request dated date as supplemented by correspondence dated date date date date496015 date and date submitted on your behalf by your authorized representative for a letter_ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code your correspondence dated date corrected statements that you made to the service in correspondence dated date the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a maintained an individual_retirement_arrangement ira x with company b taxpayer a represents that in date she and individual f the owner of company c discussed expenses relating to ira x and ultimately decided to surrender ira x when such ira would not be fully subject_to a surrender penalty which would not occur until and company c is described as a registered investment_advisor taxpayer a represents that on date she established account g a non-ira account through company c to hold certain non-retirement funds account g is described as a non-qualified brokerage account company r which is described as a broker-dealer issues the account statements for accounts such as account g that are cleared through company p company p is described as a clearing house and it is represented that it can act as a custodian for iras taxpayer a states that she and individual f met at various times during through and that they occasionally talked about ira x taxpayer a further states that on date she and individual f met and talked extensively about surrendering ira x and reinvesting those funds in mutual funds in a qualified ira it is represented that in date individual n a company c client service coordinator based on instructions received from individual f prepared the paperwork so that taxpayer a could surrender part of jra x individual n was never involved in any other meetings between taxpayer a and individual f individual f states that due to her lack of communication with individual n she failed to advise individual n as to the type of account taxpayer a desired individual n states that based upon the instructions she received from individual f she assumed that taxpayer a desired to surrender ira x and deposit those funds into account g individual f admits that she did not review the forms prepared by individual n prior to having such submitted to company b taxpayer a signed the forms without realizing that she not signing a form to establish an ira documentation submitted by taxpayer a shows that on date company b issued a check to her in the amount of amount d taxpayer a states that amount d was the maximum amount she could withdraw from ira x without incurring a surrender penalty taxpayer a states that she deposited the check into her checking account and on date wrote a check from her personal checking account payable to company p in the amount of amount d taxpayer a states that she presented the check to company c and that such check was deposited into account g her non-ira account the only account taxpayer a had with company p in date taxpayer a states that she followed the same procedure with respect to the balance in ira x amount e taxpayer a states that individual n prepared the surrender form which taxpayer a signed and which was sent to individual f states that she did not review this form before it was company b sent to company b documentation submitted by taxpayer a shows that on date company b issued a check to her in the amount e taxpayer a deposited this check into her personal checking account and on date the presented the check payable to company p for deposit into account g account number on the personal check and the deposit form is for account g individual n represents that she wrote the account g account number on taxpayer a’s checks as this was the only account taxpayer a had with company c taxpayer a states that she and individual f had review meetings in date prior to the deposit of amount e into account g and in date and neither taxpayer a nor individual f noticed that the ira funds had been deposited into account g taxpayer a states that she first noticed that the funds from ira x were not in an ira when she received notice from the internal_revenue_service in date indicating that she failed to include amount d in her income for tax taxpayer a states that upon receiving this notice from the service year she immediately contacted individual f to inquire as to why her contribution of amount d failed to qualify as a valid rollover_contribution individual f contacted company r who suggested that a valid rollover account be established immediately in the hope that this ira could be used to correct the failed rollover from ira x documentation submitted by taxpayer a shows that she established a rollover ira through company c in date to which a distribution from her former employer's code sec_401 plan was made states that she failed to complete a rollover of ira x into taxpayer a states that she has not used any of the funds from ira x and that such funds continue to be held in account g as supported by account statements submitted by taxpayer a covering the deposits of the ira x funds to date taxpayer a another ira within the applicable 60-day time period due to miscommunication and errors that occurred within company c because individual f failed to properly instruct individual n that taxpayer a wanted to accomplish a tax-free_rollover of ira x into a new ira at company c taxpayer a further states that it was her intention to establish an ira with company c with the funds from ira x although no documentation has been submitted that demonstrates that an ira was established or attempted to be established with company c prior to the distributions from ira x or within the 60-day time period after the distributions of _ amount d and amount e respectively from the ira taxpayer a maintained with company b based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount d and amount e from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer ais consistent with her assertion that she failed to complete a rollover of amount d an ira within the 60-day rollover period due to individual’s f error in failing to properly instruct individual n that taxpayer a wanted to accomplish a tax-free_rollover of amount d into a new ira with company c to therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the date of this ruling to contribute amount d to an ira provided all of the requirements of code sec_408 except the 60-day rollover requirement are met with respect to the contribution amount d will be considered a valid rollover_contribution within the meaning of code sec_408 taxpayer a received two distributions from ira x within the twelve month period beginning on date code sec_408 denies favorable rollover treatment for any amount that is received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount from an ira which was not included in gross_income because it was rolled over into another ira the service has waived the 60-day rollover period for the distribution of amount d from ira x which will permit taxpayer a to complete a rollover of amount d to another ira provided such amount is contributed to an ira within 60-days from the date of this letter concluding that amount d is or will be a valid rollover_contribution under code sec_408 which means that taxpayer a does not have to include such amount in gross_income for the tax_year made amount e was received by taxpayer a on a date that was within the one- year period beginning date the date of the distribution of amount d as taxpayer a is considered by virtue of the waiver of the 60-day rollover requirement with respect to amount d to have received an amount from an ira which was not included in gross_income because it was rolled over to another ira under code sec_408 she is precluded by the one-year_rule of code sec_408 from rolling over amount e to an ira in waiving the 60-day rollover requirement for amount d the service is in which the distribution was no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling does not express an opinion as to whether company p is qualified to serve as a custodian for iras under code sec_408 nor does this ruling express any opinion as to whether the rollover of the amounts from taxpayer a’s former employer's code sec_401 plan satisfied the requirements of code sec_402 and or code sec_401 pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any questions concerning this letter please contact se t ep ra t2 sincerely yours caine ig fudd joyce e floyd manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose
